Crew III, J.
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 10, 1994, upon a verdict convicting defendant of the crime of sexual abuse in the first degree.
Defendant was indicted and tried for sexual abuse in the first degree and sexual abuse in the third degree. The second count of the indictment was dismissed during trial, and defendant was thereafter convicted of the charge contained in the remaining count and sentenced as a second felony offender to an indeterminate prison term of 3½ to 7 years.
On this appeal defendant contends, inter alia, that County Court erred in denying his motion to suppress certain physical evidence taken by the police from his apartment. We disagree. The record is clear that prior to the search, defendant vacated the premises with no intention of returning, and the police conducted the search with the consent of defendant’s former roommate. Under the circumstances, defendant had no standing to challenge the warrantless search (see, People v Mills, 159 AD2d 520, lv denied 76 NY2d 739). We have considered defendant’s remaining contentions and find them equally without merit.
Cardona, P. J., Mikoll, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.